Jenkins, P. J.
This action was previously before this court on exceptions to the dismissal of the petition on general demurrer. The judgment of the trial court was reversed, and the law governing a suit of this character was formulated in that decision. Swafford v. Keaton, 23 Ga. App. 238 (98 S. E. 122). Subsequently, on the trial, the jury rendered a verdict in favor of the defendants. Reid:
1. The jury were authorized to find under the evidence that the defendants were acting in good faith in making and presenting the charges complained of.
2. The case was fairly tried in accordance with the rules previously laid down as the law of the case. The special grounds of the motion are without merit. As was held in the former decision, courts of law must not and cannot seek to disturb, alter, or interfere with judgments rendered in the trial of matters relating to church doctrines or discipline, but the member concerned is bound by the decisions of the tribunal fixed by the organization to which he belongs.

Judgment affirmed.


Stephens, J., concurs.